Title: Puchelberg & Co. to the Commissioners, 26 August 1778
From: Puchelberg & Co. (business)
To: First Joint Commission at Paris,Adams, John


      
       L’orient le 26 aoust 1778
      
      Nous avons l’honneur de nous referer à nôtre lettre du 24 de ce mois, et celuy d’annoncer très humblement à vos Excellences que depuis hier il est arrivé sur nôtre rade un Batiment Anglo Americain de 20 Canons nommé le General Muffelin Mifflin commandé par le Capitaine Daniel MaKenil McNeill venant de Portsmouth dans La nouvelle Angleterre, c’est depuis 4 mois que le dit Capitaine est en Croisiere et il y a trois jours qu’il vient de reprendre d’un Corsaire de Guernesey un Vaisseau françois venant de la Guadeloupe chargé en Sucre, Caffé et Indigo. Ce Batiment se trouve déja heureusement dans nôtre port où à ce que Ton dit, le dit Capitain veut le faire vendre pour son Compte. Comme le Capitaine MaKenil ainsi que ses officiers portent l’ordonnance conforme à celle du Capitaine Tucker nous presumons le susdit Sieur MaKenil, Capitaine et officier des Etats unis de L’amerique auxquels il sera obligé de rendre compte de ses prises et dont ils preleveroit leur part que nous ignorons en combien elle est fixeé pour les Corsaires. Nous vous prions, Messieurs, très humblement de nous donner vos ordres à cet égard. Nous savons parfaittement bien ceux que vos Excellences ont prescrit à nôtre associé Mr. Schweighauser à Nantes concernant le partage des prises faites par les fregattes et nous nous y conformeronts très scrupuleusement. Nous sommes avec un profond Respect de Vos Excellences Les très humbles & très obeissants Serviteurs,
      
       Puchelberg & Co.
      
     